Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State as a structural iron worker on Brandon Boad Pool, being project No. 6 of the Illinois Waterway. It has been stipulated by the parties that claimant was injured on June 27, 1929, and that his injury arose out of and in the course of his employment, that the State furnished claimant medical, surgical and hospital treatment for three months and paid him compensation at the rate of $19.00 a week for five and one-half weeks. It is conceded that claimant is entitled to be paid $19.00 a week for twenty and one-seventh weeks in addition to payments he has already received. He is therefore awarded the sum of $382.71.